Citation Nr: 0517541	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation for a surviving spouse based on the need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to 
February 1969.  He died in March 1971.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in February 2004. 


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; nor is she shown to be a patient in a nursing home 
because of mental or physical incapacity.

2.  The appellant's disabilities, when considered in 
combination, are not shown to prevent her from caring for 
most of her daily personal needs or protecting herself from 
the hazards and dangers of her daily environment; nor are 
they shown to result in her confinement to her home or the 
immediate premises.


CONCLUSION OF LAW

The criteria for an award of special monthly dependency and 
indemnity compensation based on being housebound or on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1311, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2003 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the June 2003 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO's 
decision came after notification of the veteran's rights 
under the VCAA.  The notice was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in his possession.  In this regard, she was repeatedly 
advised to identify any source of evidence and that VA would 
assist her in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the veteran must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the appellant has 
been afforded an Aid and Attendance examination in connection 
with this claim, and the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  Moreover, all available pertinent 
records, in service, private, and VA, have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the appellant with her 
claim.

Criteria and Analysis

The law provides increased dependency and indemnity 
compensation benefits to a surviving spouse of a veteran by 
reason of need for aid and attendance or of being housebound.  
See 38 U.S.C.A. § 1311; 38 C.F.R. § 3.351(a)(3), (4).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

If the criteria for special monthly compensation based on the 
need for regular aid and attendance are not met, special 
monthly compensation can be awarded if a surviving spouse is 
permanently housebound by reason of disability.  38 C.F.R. 
§ 3.351(a)(4).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 C.F.R. § 
3.351(e).

In this case, the appellant contends that she is disabled 
primarily due to the residuals of surgery which resulted in 
four painful areas.  She indicates that she had a lot of 
difficulty with painful scars, upper extremity movement was 
painful and she reported problems with her back as well.  She 
reported difficulty using her left arm and hand.  She 
reported she was unable to lift much weight.  

VA clinical records indicate that surgery was performed in 
December 2001 for treatment of a diaphragmatic hernia.  A 
September 2003 clinical record reveals that the appellant 
complained of pain on movement of the trunk at the site of a 
surgical incision and in the left upper quadrant.  The 
appellant also complained of limitation of motion in the left 
arm.  She reported at that time that she was felt that she 
was able to perform most of her chores but certain things, 
such as cleaning a duct in the ceiling could not be 
performed.  She also complained of easy fatigability and 
difficulty standing.  The clinical records associated with 
the claims file also demonstrate the presence of degenerative 
changes in the thoracic spine.  

A housebound/aid and attendance examination was conducted in 
September 2003.  , The examiner noted that the appellant was 
not accompanied by anyone to the examination.  There was no 
indication that the appellant was hospitalized.  The main 
complaint noted was difficulty with twisting motion and 
difficulty raising her left arm above the head.  The examiner 
specifically noted that the appellant had good bilateral arm 
strength but decreased range of motion of the left shoulder 
above 70 degrees.  No restrictions were noted for the 
appellant's lower extremities or spine, trunk and neck.  The 
examiner found that the appellant was able ambulate without 
the assistance of another person.  He also found that the 
appellant did not have any difficulties leaving her home.  
The appellant did not require any aids such as canes, braces, 
crutches or walkers for locomotion.  The examiner opined that 
the appellant might require help approximately once per month 
for getting things in and out of high places.  The diagnosis 
was status post left thoracotomy repair of a left 
diaphragmatic hernia.  The examiner certified that the 
appellant did not require the daily skilled services of 
another individual.  

The fact that the appellant is in pain as a result of the 
December 2001 surgery is not in dispute.  However, special 
monthly compensation benefits based on the need for regular 
aid and attendance of another person or for being housebound 
require a specific, and significant, level of disability.  
For reasons explained below, the medical and other evidence 
of record does not establish that such level of disability 
exists in this case.

The medical evidence in this case does not show that the 
appellant is blind for the purposes of entitlement to VA 
benefits, as that term is defined by the provisions of 38 
C.F.R. § 3.351 (2004).  Specifically, the medical evidence 
does not demonstrate blindness or that the appellant is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The appellant has not alleged 
the existence of such disability.  

Moreover, the appellant has not argued, and the evidence does 
not indicate, that she is bedridden or a patient in a nursing 
home due to mental or physical incapacity.  She has only 
argued that she needs help two to three times per week for 
certain chores.  

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems limit her 
activities.  However, the objective evidence of record does 
not suggest that the appellant cannot bathe herself, dress 
herself or keep herself ordinarily clean and presentable.  
There is no indication that she lacks the ability to keep 
herself clean and presentable, or that she cannot attend to 
the wants of nature.  The appellant is not shown to require 
frequent adjustment of special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  It is not shown that there are 
sufficient problems with the upper extremities that would 
prevent her from feeding herself.  There is no evidence that 
the appellant needs assistance with food preparation.  The 
evidence of record does not suggest that the appellant 
requires assistance in terms of protecting her from the 
hazards or dangers incident to her daily environment.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  It 
appears that, with some limitations imposed by her physical 
ailments, the appellant is able to maintain herself and her 
household.

The question remains as to whether the appellant's 
disabilities entitle her to special monthly compensation in 
the form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability. See 38 
C.F.R. § 3.351(e).

The requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.

In this case, there is no evidence that the appellant is 
housebound.  Indeed, it is noted that the appellant is able 
to leave her home without assistance.  She has also reported 
that she does not have any problems driving.  Thus, there is 
no evidence of record to indicate that the appellant is 
prevented from leaving her home, and indeed no such 
limitation has been alleged.

In short, the evidence does not indicate that the appellant 
is substantially confined to her home by reason of 
disability.  The requirements for housebound allowance have 
not been met.

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


